 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK OWENS,                                       No. 2:15-cv-0982 TLN KJN P
12                        Plaintiff,
13            v.                                           ORDER
14    DR. KO,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On September 28, 2018, the district court adopted the undersigned’s

19   findings and recommendations, granting summary judgment to all defendants on all claims except

20   for plaintiff’s claim that the prescription of alternative pain medication was delayed once the

21   morphine washed out of his system or plaintiff informed Dr. Ko of plaintiff’s need for alternative

22   medications. (ECF No. 78.) The district court remanded the case for further scheduling.

23           However, on September 28, 2018, plaintiff filed a motion for settlement conference. In

24   light of the dismissal of all but a portion of plaintiff’s case, it appears that plaintiff’s motion is

25   well-taken. Therefore, plaintiff’s motion is granted. Within twenty-one days from the date of

26   this order, both parties shall complete and file the appended notice electing a settlement judge.

27   Plaintiff must also decide whether he wishes to attend in person or by videoconference, if such

28   means is available where he is presently housed.
                                                          1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motion for settlement conference (ECF No. 79) is granted;

 3             2. Within twenty-one days from the date of this order, both parties shall complete and file

 4   the appended notice form; and

 5             3. Further scheduling of this action is stayed pending completion of the settlement

 6   conference.

 7   Dated: October 11, 2018

 8

 9

10
     /owen0982.set
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
 1

 2

 3                                    UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    DERRICK OWENS,                                    No. 2:15-cv-0982 TLN KJN P
 7                       Plaintiff,
 8           v.                                      NOTICE RE: JUDGE ELECTION FOR
                                                     SETTLEMENT CONFERENCE
 9    JACKIE CLARK, et al.,
10                       Defendants.
11

12   1. As required by court order, the parties notify the court of the following election:

13          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing

14   below affirmatively requests that the assigned Magistrate Judge participate in the settlement

15   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on

16   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s

17   jurisdiction under 28 U.S.C. § 636(c)(1).

18                       OR
            ____ The party signing below requests that a different judge hold the settlement
19
     conference.
20
            AND
21
     2. Plaintiff indicates his preference by checking one:
22
     _____ Plaintiff would like to participate in the settlement conference in person.
23
            OR
24
     _____ Plaintiff would like to participate in the settlement conference by video conference.
25

26   DATED:
27                                                          ________________________________
                                                            Plaintiff or Counsel for Defendants
28
                                                        1
